     Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 1 of 16



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

JOYCE HENDERSON                              *
1124 Clark Avenue
Waldorf, Maryland 20602,                     *

                      Plaintiff,             *

       vs.                                   *
                                                     Civil Action No.:
AMERICAN EAGLE PROTECTIVE                  *
SERVICES CORPORATION
(d/b/a American Eagle Protective Services) *
Suite 300
3755 Capital of Texas Hwy.                 *
Austin, TX 78704,
                                           *
        SERVE ON: The Corporation
        Trust, Incorporated                *
        2405 York Road, Suite 201
        Timonium, Maryland 21093,          *

                      Defendant.             *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

             CIVIL COMPLAINT FOR RELIEF, AND JURY DEMAND

       Plaintiff Joyce Henderson, by and through undersigned counsel, Joseph T.

Mallon, Jr., Esq., Mallon LLC, herein states and alleges, for her civil Complaint:

                                      I. Introduction

       1.      Plaintiff Joyce Henderson seeks redress for unlawful employment

practices perpetrated by the Defendant, American Eagle Protective Services Corporation,

in violation of the U.S. Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §

2000e, et seq., and the District of Columbia Human Rights Act (“DCHRA”), D.C. Code §

§ 2-1401.01, et seq. Defendant unlawfully discriminated against Plaintiff Henderson on

the basis of sex/gender, and/or unlawfully retaliated against her.        Plaintiff hereby



                                             1
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 2 of 16



demands compensatory damages, punitive damages, other relief identified below,

attorneys’ fees and other litigation expenses, and other appropriate relief. Furthermore,

Plaintiff demands a trial by jury.

                                 II. Jurisdiction and Venue

        2.      This Court has jurisdiction of this civil action pursuant to 28 U.S.C. §§

1331, 1343, and/or 42 U.S.C. § 2000e-5(f). This Court has federal diversity jurisdiction

of the case per 28 U.S.C. § 1332. Venue properly lies in this judicial District per 28

U.S.C. § 1391 and/or 42 U.S.C. § 2000e-5(f). Supplemental jurisdiction of this Court

properly lies over Plaintiff’s DCHRA cause of action, see 28 U.S.C. § 1367, including as

the Title VII claims are part of the same case or controversy as the DCHRA claims. The

actions Plaintiff complains of herein occurred and/or arose (in whole or in part) in the

District of Columbia.

        3.      Plaintiff filed a Charge of Discrimination regarding act(s)/omission(s)

complained of herein with the U.S. Equal Employment Opportunity Commission

(“EEOC”) on or about June 29, 2018, the Charge being cross-filed with the D.C. Office

of Human Rights. On March 20, 2019, the EEOC issued Plaintiff a Right-to-Sue Notice.

Plaintiff has exhausted her administrative remedies with respect to matters complained of

herein. Plaintiff has complied with all preconditions and/or performed each act(s) called

for (and/or required) to file this civil action.

                                         III.      Parties

        4.      At times relevant herein, Plaintiff Joyce Henderson is a woman (female)

domicile of the State of Maryland and citizen of the United States.




                                                   2
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 3 of 16



        5.      Defendant American Eagle Protective Services Corporation, d/b/a

American Eagle Protective Services (herein, also, “American Eagle”) is an active Texas

corporation, with principal offices at Suite 300, 3755 Capital of Texas Highway, Austin,

Texas, 78704.      Defendant conducts regular, substantial business in the District of

Columbia. As to matters alleged herein, Defendant was acting through its employees,

servants, agents, principals, officers, directors, and/or affiliates.

                            IV.     Facts Common to All Counts

        6.      Plaintiff Henderson began working for Defendant American Eagle in or

about October of 2013, as security officer / special police officer. Plaintiff Henderson

worked a lieutenant position (“Lt.”), with a managerial role.

        7.      In or about April of 2016, a subordinate of Plaintiff Henderson’s, Officer

Jones, made sexual advances directed to Plaintiff Henderson. After Plaintiff rebuffed

those advances, Officer Jones filed a sham complaint against Plaintiff Henderson for

spending too much time with a co-worker. Thereafter, Officer Jones’ behavior toward

Plaintiff was a continuing problem at work. Officer Jones was routinely insubordinate.

On multiple occasions, Plaintiff gave Jones direct instruction to do certain things, which

Officer Jones refused.      Whenever Plaintiff would report such deficiencies involving

Officer Jones to her American Eagle superiors, Plaintiff was ignored, insulted, and/or

harassed. Plaintiff Henderson complained to Capt. Brooks, regarding Officer Jones’

improper behaviors; Capt. Brooks responded that there was a report that Plaintiff was

having sex with a co-employee at work – as if adopting that statement, and using it

against Plaintiff – when there was zero factual basis for the statement and zero basis that




                                                3
     Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 4 of 16



the statement would justify Officer Jones interfering with the performance of Plaintiff’s

job duties (Jones, being motivated by discriminatory animus).1

       8.     The statement that Plaintiff Henderson was supposedly having sex at work

(which was untrue) was repeated to her. Such untrue statements were demeaning and

insulting to Plaintiff, and such statements were designed, and had the effects of, being

unlawful gender discrimination.

       9.     At relevant times, Defendant American Eagle employee Peter Covington

was Plaintiff’s direct supervisor. During a meeting between Plaintiff Henderson, Mr.

Covington, and Officer Jones in 2016, Officer Jones stated, in front of Mr. Covington (in

substance), ‘you came down here [i.e., work] in a dress with no underwear on’; the sexist

statement was completely inappropriate, and caused Plaintiff to terminate the meeting.

Mr. Covington did nothing to reprimand Mr. Jones, nor did Defendant American Eagle

do anything meaningful to countervail the hostility that the statement brought to the

workplace for Plaintiff Henderson. Plaintiff later made complaint of the incident to

American Eagle HR, who did nothing. (In addition to matters stated herein, Defendant

American Eagle had (actual or constructive) knowledge of multiple incidents involving

sexist/improper treatment of women by Officer Jones, including violence against

women.) Mr. Jones continued to make this type of statement (i.e., ‘no underwear’), over

the years.   Several weeks after the Covington-Henderson-Jones meeting, Plaintiff

expressed her frustration to Mr. Covington about Jones’ ongoing improper conduct; Mr.



1
   Approximately 2016 or before, Officer Jones made an improper sexual proposition to
Plaintiff, at work. Jones approached Plaintiff, placed a hand on her face, and stated (in
substance): ‘That hair color makes your skin look like cinnamon,’ as Jones ran his hand
down Plaintiff’s face. Plaintiff immediately responded that they should keep their
relationship professional.


                                           4
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 5 of 16



Covington stated to Plaintiff Henderson that if she made a charge involving Jones, she

could be fired for using profanity.

       10.     Mr. Covington, on multiple occasions, sexistly and inappropriately,

referred to Plaintiff Henderson as “Joey’s girl” (“Joey,” presumably being a reference to

Joe Ortman). Mr. Covington also stated to Plaintiff Henderson unlawful, improper

sexual propositions, for example making to her the sexually propositioning statement (in

substance): ‘when are you going to let me come to Waldorf?’

       11.     For employer Defendant American Eagle, Mr. Covington treated women

differently than men, including by the way he spoke to women (vs. men). Mr. Covington

shouted at Ms. Henderson improperly, including one time when Mr. Covington yelled (in

substance): ‘you need to stay your ass here, to complete two schedules’ (this was ironic,

because it was actually Mr. Covington’s work to perform). Mr. Covington did not treat

male employees in this manner. Mr. Covington was orally reprimanded by Project

Manager Joe Ortman for this behavior (Mr. Ortman having witnessed it).

       12.     One time, when Plaintiff Henderson advised Capt. Brooks that she could

not ‘hold-over’ (i.e., electively work past the scheduled shift ending time) – because

Plaintiff had to take her granddaughter to school – Capt. Brooks stated to Ms. Henderson

(in substance): ‘you’re full of shit.’ Plaintiff is not aware of Capt. Brooks speaking to

American Eagle male employees in this manner. Promptly after this, Peter Covington

stated to Plaintiff that if she was asked to hold-over, she had to hold-over (even though it

was unscheduled, optional work); Plaintiff’s male colleagues were not held to this

standard – as one example, Lt. Sims (male) rarely if ever worked hold-over. Generally,




                                             5
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 6 of 16



Lt. Sims was repeatedly and consistently given scheduling preferences over Plaintiff

Henderson (the latter having greater seniority), wrongfully based on sex.

       13.     In the approximate 2016-17 period, Lt. Sims was hired.          Defendant

American Eagle paid Lt. Sims more (or the same) for less work performance duties than

Plaintiff Henderson performed. For instance, Plaintiff was responsible for making the

schedule and completing certain paperwork, that Lt. Sims did not perform.           Also,

Defendant’s payment to Plaintiff of a ‘night differential’ was discriminatory, based on

gender, as compared to payment amounts made to male colleagues. Matters in this

paragraph are unlawful sex discrimination against Plaintiff by Defendant.

       14.     On January 18, 2018, Plaintiff Henderson filed a written internal

complaint of sexual discrimination with American Eagle. Plaintiff Henderson was being

treated differently (and adversely), compared with her male co-workers.

       15.     Immediately after filing the American Eagle internal complaint, Defendant

began to retaliate against, and ostracize, Plaintiff, while she worked. American Eagle

management would assign Plaintiff work tasks without advising Plaintiff that she had

been assigned the tasks – causing Plaintiff not to complete tasks (of which she was not

aware) and/or to rush, last minute, to complete the tasks. American Eagle was engaged in

unlawful retaliation against Plaintiff.

       16.     On or about March 8, 2018, no one advised Plaintiff of a ‘lock-out’ at

work. Plaintiff found out about the lock-out only by chance, while she worked her shift.

If Plaintiff had not performed her lock-out-related duties, she would have been subject to

employment discipline. Not being notified of lock-out had never happened before; in

fact, usually, Plaintiff was informed by multiple persons, given the importance of




                                            6
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 7 of 16



complying with lock-out duties.       This failure to notify Plaintiff of lock-out was

intentional by Defendant American Eagle, and an effort by Defendant to set up Plaintiff

for (unlawful, pretextual) termination.

        17.      Plaintiff’s American Eagle supervisor, Peter Covington, engaged in

verbally threatening and/or harassing conduct towards Plaintiff, but did not engage in

such conduct towards Plaintiff’s similarly situated, male co-workers – this includes

instances when the male co-workers committed severe (or more severe, comparably)

infractions. On or about March 15, 2018, Peter Covington and other American Eagle

management terminated Plaintiff’s employment without stating any reason. Comparable

male colleagues were not terminated for committing such significant infractions at work

as sleeping at work, negligently discharging a weapon at work, and leaving a loaded

weapon unattended; Plaintiff had never been disciplined before her termination – the

difference in Defendant’s treatment being unlawful retaliation / sex discrimination.

        18.      At the March 15 termination meeting, attended by Plaintiff, Mr.

Covington, and others, American Eagle stated to Plaintiff (in substance):              “Ms.

Henderson at this time we’re terminating your employment, and unemployment will not

be contested.”     The statement that “unemployment will not be contested” was an

admission by Defendant American Eagle that no ‘for cause’ grounds existed to justify

Plaintiff’s employment termination. Plaintiff was terminated from her American Eagle

employment, in fact, on the basis of unlawful sex discrimination and/or unlawful

retaliation.




                                            7
       Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 8 of 16



                                          COUNT I

                          Violation of Title VII - Discrimination

        19.     Plaintiff realleges, and adopts by reference in this Count, all of the

foregoing allegations as if set forth fully herein.

        20.     Plaintiff suffered intentional discrimination, by Defendant, because of her

sex/gender (female) in violation of 42 U.S.C. § 2000e-2(a)(1). Plaintiff was improperly

limited, segregated, and/or classified in violation of § (a)(2).

        21.     Plaintiff was discriminated against, by Defendant, with respect to the

terms and conditions of her employment with the Defendant as a direct result of her

sex/gender.

        22.     As a direct and proximate result of Defendant’s conduct complained of

herein, Plaintiff has proximately suffered substantial monetary / pecuniary losses (and/or

damages) – including lost wages / earnings / earnings capacity - as well as proximately

suffering severe humiliation, mental anguish, anxiety, emotional distress, pain, suffering,

inconvenience, and/or other non-economic / solatium damages. Herein, Defendant acted

intentionally, with malice, and/or with reckless indifference to its obligations under Title

VII.

        WHEREFORE, Plaintiff Joyce Henderson hereby demands judgment against

Defendant American Eagle Protective Services Corporation for compensatory (or actual)

damages, including lost wages, salary, employment benefits, or other compensation

denied or lost (or any actual monetary losses sustained by the employee as a result of the

violation(s) complained of herein), as well as non-economic / solatium damages, in an

amount to be determined at trial no less than $200,000; punitive (or exemplary) damages




                                               8
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 9 of 16



as allowed by law, in an amount to be determined at trial no less than $200,000;

reinstatement (and/or front pay in lieu of reinstatement in an amount to be proven and

determined at trial); interest as allowed by law; for such legal and/or equitable relief as

may be appropriate, including back pay, full restoration of benefits, and/or promotion; an

award of attorneys’ fees, expert witness fees, other litigation expenses, and costs of the

action; and such other and further relief as the nature of Plaintiff’s cause requires.

                                         COUNT II

                            Violation of Title VII - Retaliation

        23.     Plaintiff realleges, and adopts by reference in this Count, all of the

foregoing allegations as if set forth fully herein.

        24.     Plaintiff was retaliated against in violation of U.S. Title VII for engaging

in legally protected activity. Defendant directly and/or by and through its employees

(and/or other privies) intentionally, with malice (and/or reckless indifference to its

obligations under Title VII) retaliated against Plaintiff for engaging in protected activity.

        25.     The retaliatory conduct Plaintiff was subjected to by Defendant

constituted unlawful retaliation including because the terms and conditions of Plaintiff’s

employment were adversely affected/altered, in fact caused by Defendant employer’s

response to Plaintiff engaging in protected activity; and/or a reasonable employee in

Plaintiff’s circumstances would have found the (challenged) adverse action(s) materially

adverse – meaning, it well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination. By its actions alleged herein, Defendant has

unlawfully retaliated / discriminated against Plaintiff on the basis of her sex/gender.

Plaintiff suffered an unlawful employment action, including:           Defendant unlawfully




                                               9
       Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 10 of 16



(purportedly) terminated Plaintiff. Defendant unlawfully retaliated against Plaintiff for

Plaintiff opposing one or more practices made unlawful by Title VII and/or because

Plaintiff made a charge, testified, assisted, and/or participated in any manner in an

investigation, proceeding, and/or litigation under Title VII.

        26.    Defendant and its managers/supervisors (and/or other privies) had

knowledge of the retaliation against Plaintiff, detailed herein. Defendant could have and

legally should have taken steps that would have prevented the deprivation of Plaintiff’s

federal rights, but chose not to do so.

        27.    As a direct and proximate result of Defendant’s conduct complained of

herein, Plaintiff has proximately suffered substantial monetary / pecuniary losses (and/or

damages) – including lost wages / earnings / earnings capacity - as well as proximately

suffering severe humiliation, mental anguish, anxiety, emotional distress, pain, suffering,

inconvenience, and/or other non-economic / solatium damages. Herein, Defendant acted

intentionally, with malice, and/or with reckless indifference to its obligations under Title

VII.

        WHEREFORE, Plaintiff Joyce Henderson hereby demands judgment against

Defendant American Eagle Protective Services Corporation for compensatory (or actual)

damages, including lost wages, salary, employment benefits, or other compensation

denied or lost (or any actual monetary losses sustained by the employee as a result of the

violation(s) complained of herein), as well as non-economic / solatium damages, in an

amount to be determined at trial no less than $200,000; punitive (or exemplary) damages

as allowed by law, in an amount to be determined at trial no less than $200,000;

reinstatement (and/or front pay in lieu of reinstatement in an amount to be proven and




                                             10
      Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 11 of 16



determined at trial); interest as allowed by law; for such legal and/or equitable relief as

may be appropriate, including back pay, full restoration of benefits, and/or promotion; an

award of attorneys’ fees, expert witness fees, other litigation expenses, and costs of the

action; and such other and further relief as the nature of Plaintiff’s cause requires.

                                         COUNT III

                           Violation of DCHRA - Discrimination

        28.     Plaintiff realleges, and adopts by reference in this Count, all of the

foregoing allegations as if set forth fully herein.

        29.     The D.C. Human Rights Act (or “DCHRA”) is codified at D.C. Code § 2-

1401.01, et seq. Section 1401.01 states: “It is the intent of the Council of the District of

Columbia, in enacting this chapter, to secure an end in the District of Columbia to

discrimination for any reason other than that of individual merit . . . .” Prohibited

grounds of discrimination specifically identified by § 2-1401.01 include the grounds of:

sex (gender). D.C. Code § 2-1402.01 states that every individual shall have an equal

opportunity to participate fully in the economic, cultural and intellectual life of the

District and to have an equal opportunity to participate in all aspects of life, including,

but not limited to, in employment. As alleged herein, (a) Plaintiff was a member of a

protected class (i.e., female), (2) Plaintiff was qualified for an employment position, (3)

she   was     terminated    (and/or    suffered       other   adverse   effect(s)   upon   the

terms/conditions/privileges of her employment), and (4) a substantial factor (or the only

factor) in that employment termination (and/or other unlawful discrimination) was

Plaintiff’s membership in the protected class.




                                              11
     Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 12 of 16



       30.     D.C. Code § 2-1402.11(a)(1) prohibits an employer from discharging an

individual on identified discriminatory grounds, among other prohibitions. D.C. Code §

2-1402.11(b) also prohibits an employer from engaging in “subterfuge” in termination, as

involving discriminatory termination.

       31.     D.C. Code § 2-1403.16 authorizes a person aggrieved by discrimination

under the DCHRA to bring a private cause of action. Remedies afforded by the DCHRA

include reinstatement with back pay; compensatory damages; reasonable attorneys’ fees;

and punitive damages. See id.; see also § 2-1403.13(a)(1). Many provisions of the

DCHRA are broader than federal law: an overriding difference is that in enacting the

DCHRA, the Council of the District of Columbia intended to go above and beyond the

protections afforded to employees by Title VII; the DCHRA not only enumerates more

protected classes than Title VII, but also states the intent stated in D.C. Code § 2-

1401.01.

       32.     As a direct and proximate result of Defendant’s conduct complained of

herein, Plaintiff has proximately suffered substantial monetary / pecuniary losses (and/or

damages) – including lost wages / earnings / earnings capacity - as well as proximately

suffering severe humiliation, mental anguish, anxiety, emotional distress, pain, suffering,

inconvenience, and/or other non-economic / solatium damages. Herein, Defendant acted

intentionally, with malice, and/or with reckless indifference to its obligations under

applicable law.

       WHEREFORE, Plaintiff Joyce Henderson hereby demands judgment against

Defendant American Eagle Protective Services Corporation for compensatory (or actual)

damages, including lost wages, salary, employment benefits, or other compensation




                                            12
     Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 13 of 16



denied or lost (or any actual monetary losses sustained by the employee as a result of the

violation(s) complained of herein), as well as non-economic / solatium damages, in an

amount to be determined at trial no less than $200,000; punitive (or exemplary) damages

as allowed by law, in an amount to be determined at trial no less than $200,000;

reinstatement (and/or front pay in lieu of reinstatement in an amount to be proven and

determined at trial); interest as allowed by law; for such legal and/or equitable relief as

may be appropriate, including back pay, full restoration of benefits, and/or promotion; an

award of attorneys’ fees, expert witness fees, other litigation expenses, and costs of the

action; and such other and further relief as the nature of Plaintiff’s cause requires.

                                          COUNT IV

                              Violation of DCHRA - Retaliation

        33.      Plaintiff realleges, and adopts by reference in this Count, all of the

foregoing allegations as if set forth fully herein.

        34.      Part of the DCHRA, D.C. Code § 2-1402.61 states:

                             § 2-1402.61. Coercion or retaliation.

              (a) It shall be an unlawful discriminatory practice to coerce, threaten,
                  retaliate against, or interfere with any person in the exercise or
                  enjoyment of, or on account of having exercised or enjoyed, or on
                  account of having aided or encouraged any other person in the
                  exercise or enjoyment of any right granted or protected under this
                  chapter.

              (b) It shall be an unlawful discriminatory practice for any person to
                  require, request, or suggest that a person retaliate against, interfere
                  with, intimidate or discriminate against a person, because that
                  person has opposed any practice made unlawful by this chapter, or
                  because that person has made a charge, testified, assisted, or
                  participated in any manner in an investigation, proceeding or
                  hearing authorized under this chapter.




                                                13
     Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 14 of 16



             (c) It shall be an unlawful discriminatory practice for any person to
                 cause or coerce, or attempt to cause or coerce, directly or
                 indirectly, any person to prevent any person from complying with
                 the provisions of this chapter.

       35.      As to matters alleged herein, (a) Plaintiff was engaged in a protected

activity and/or opposed practices made unlawful by the DCHRA; (b) Defendant

employer took one or more adverse actions against Plaintiff; and (c) a causal connection

existed between Plaintiff’s protected activity / opposition and the adverse action(s) taken

against Plaintiff employee. A reasonable employee in Plaintiff’s circumstances would

have found the (challenged) adverse action(s) materially adverse – meaning, it well might

have dissuaded a reasonable worker from making or supporting a charge of

discrimination.

       36.      As a direct and proximate result of Defendant’s conduct complained of

herein, Plaintiff has proximately suffered substantial monetary / pecuniary losses (and/or

damages) – including lost wages / earnings / earnings capacity - as well as proximately

suffering severe humiliation, mental anguish, anxiety, emotional distress, pain, suffering,

inconvenience, and/or other non-economic / solatium damages. Herein, Defendant acted

intentionally, with malice, and/or with reckless indifference to its obligations under

applicable law.

       WHEREFORE, Plaintiff Joyce Henderson hereby demands judgment against

Defendant American Eagle Protective Services Corporation for compensatory (or actual)

damages, including lost wages, salary, employment benefits, or other compensation

denied or lost (or any actual monetary losses sustained by the employee as a result of the

violation(s) complained of herein), as well as non-economic / solatium damages, in an

amount to be determined at trial no less than $200,000; punitive (or exemplary) damages



                                            14
     Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 15 of 16



as allowed by law, in an amount to be determined at trial no less than $200,000;

reinstatement (and/or front pay in lieu of reinstatement in an amount to be proven and

determined at trial); interest as allowed by law; for such legal and/or equitable relief as

may be appropriate, including back pay, full restoration of benefits, and/or promotion; an

award of attorneys’ fees, expert witness fees, other litigation expenses, and costs of the

action; and such other and further relief as the nature of Plaintiff’s cause requires.



                                               Respectfully submitted,

                                               MALLON LLC,

                                                      /s/ Joseph T. Mallon, Jr.
                                               Joseph T. Mallon, Jr. (D.C. Bar No. 441376)
                                               Suite 815
                                               300 East Lombard Street
                                               Baltimore, Maryland 21202
                                               (410) 727-7887
                                               Fax: (410) 727-4770
                                               jmallon@mallonllc.com

                                               Counsel for Plaintiff Joyce Henderson




                                              15
    Case 1:19-cv-01765-EGS Document 1 Filed 06/18/19 Page 16 of 16




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

JOYCE HENDERSON                              *
1124 Clark Avenue
Waldorf, Maryland 20602,                     *

                      Plaintiff,             *

       vs.                                   *
                                                     Civil Action No.:
AMERICAN EAGLE PROTECTIVE                  *
SERVICES CORPORATION
(d/b/a American Eagle Protective Services) *
Suite 300
3755 Capital of Texas Hwy.                 *
Austin, TX 78704,
                                           *
        SERVE ON: The Corporation
        Trust, Incorporated                *
        2405 York Road, Suite 201
        Timonium, Maryland 21093,          *

                      Defendant.             *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

                              PRAYER FOR JURY TRIAL

       Plaintiff Henderson prays and demands a trial by jury as to all issues so triable.


                                             MALLON LLC,

                                                    /s/ Joseph T. Mallon, Jr.
                                             Joseph T. Mallon, Jr. (D.C. Bar No. 441376)
                                             Suite 815
                                             300 East Lombard Street
                                             Baltimore, Maryland 21202
                                             (410) 727-7887
                                             Fax: (410) 727-4770
                                             jmallon@mallonllc.com

                                             Counsel for Plaintiff Joyce Henderson


                                            16
